Citation Nr: 1411872	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a left lower extremity disability, to include inferior vena caval (IVC) thrombosis.

2. Entitlement to an initial evaluation in excess of 60 percent for venous insufficiency of the right lower extremity.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse testified before the Board at an October 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, even though the issue of entitlement to TDIU is subject to a separate appeal which has not yet been perfected, the Board has assumed jurisdiction of this issue as part of the increased initial evaluation claim and amended the issues on appeal to include entitlement to TDIU as reflected above.

In deciding this appeal, the Veteran's electronic ("Virtual VA") file has been reviewed, in addition to his physical claims file.  Instead of just paper, the Virtual VA claims processing system is now being utilized.  It is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  VA also is in the process of transitioning to an even newer electronic medium - the Veterans Benefits Management System (VBMS).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's IVC thrombosis and venous insufficiency of the left lower extremity represents an additional disability as a result of a complication of VA surgery and treatment that deviated from the general standards of care.

2. Venous insufficiency of the right lower extremity is manifested by no more than pain, antalgic gait, pitting edema with occasional ulceration and full to nearly full range of motion of the hip, knee, and ankle joints.

3. The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for IVC thrombosis and venous insufficiency of the left lower extremity have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2. The criteria for an initial evaluation in excess of 60 percent for venous insufficiency of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

3. The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination to address the disability on appeal.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c) (4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This VA examination is adequate for the purposes of evaluating the Veteran's right lower extremity disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the issues on appeal were correctly identified, and the Veteran's testimony as to symptoms and industrial impairment he attributed to the disabilities were elicited at the hearing.  (See Transcript, November 2012 hearing).  The duties under 38 C.F.R. § 3.103 have been met.

Finally, with respect to the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and TDIU, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran claims entitlement to compensation for IVC thrombosis and venous insufficiency of the left lower extremity under the provisions of 38 U.S.C.A. § 1151 (West 2002).  Specifically, he contends that this condition is the result of a blood clot that formed in his left leg after surgery in February 1983 due to VA's failure to follow the general standard of care by not restarting anti-coagulation treatment (Coumadin therapy) within days of the operation.

Historically, the Veteran was hospitalized by VA in February 1983 with a history of cholelithiasis and was planned for a cholecystectomy.  Because of his history of chronic anti-coagulation therapy for thrombophlebitis and past history of chronic embolism, a vena cava clip was recommended.  With the Veteran's informed consent, the recommended procedure was performed and, with no postoperative complications, the Veteran was discharged after nine inpatient days.  Within days of discharge, the Veteran complained of pain and swelling in both legs, which resulted in his readmission in March 1983.  At this time, the Veteran was placed on intravenous anticoagulation (heparin infusion) and was placed back on Coumadin therapy.

The Veteran has since been diagnosed with IVC thrombosis and venous insufficiency of the left lower extremity.  His primary assertion is that, had VA followed the standard practice of care and placed him back on Coumadin therapy after his surgery, this condition may have been avoided.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2013).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2013).

The Veteran has submitted a private medical opinion in support of his claim.  In the November 2012 opinion, Dr. B. Moore observes that the Veteran was by history an extremely high risk patient for thromboembolism.  Dr. Moore opined that, when the Veteran was taken off Coumadin he in fact developed thromboembolism in the left leg and has suffered the sequellae of this complication since.  Dr. Moore stated that the decision not to anticoagulate this high risk patient (i.e., not to restart Coumadin therapy) was a deviation from the general standards of care and directly led to his current chronic left lower extremity disability. 

In light of Dr. Moore's opinion, the Board sought an Independent Medical Expert's (IME) medical opinion.  The requested opinion was obtained in May 2013, and was provided by a Board Certified surgeon in both General Surgery and Vascular Surgery at UMass Memorial Hospital.  Following a review of the claims file, which included records of the treatment and surgeries at issue, the IME also determined that it was a deviation from the general standards of care not to restart Coumadin therapy within days of surgery in a high risk patient.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In light of the November 2012 and May 2013 medical opinions, the Board finds that the Veteran suffers an additional disability (IVC thrombosis and venous insufficiency of the left lower extremity) as a complication of VA treatment due to fault on part of VA (the decision to not restart Coumadin therapy within days of surgery).  Therefore, entitlement to compensation for IVC thrombosis and venous insufficiency of the left lower extremity is warranted in the instant case.  See 38 U.S.C.A. § 1151.

II. Increased Initial Evaluation for Venous Insufficiency of the Right Lower Extremity

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected venous insufficiency of the right lower extremity has been evaluated as 60 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, pertaining to varicose veins.  Under this diagnostic code, a 60 percent evaluation is warranted with persistent edema or subcutaneous induration, statis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent evaluation is warranted with massive board-like edema with constant pain at rest.  Id.  Tangentially, the Board notes that Diagnostic Code 7121 pertaining to post-phlebitic syndrome of any etiology, while also potentially applicable to the Veteran's disability, contemplates identical symptomatology and rating assignments.

Turning to the record, the report of a May 2011 VA examination notes the Veteran was able to ambulate with a wide, antalgic gait, exhibited range of motion from zero to 130 degrees at the knees bilaterally, with motor and sensory function intact.  The Veteran was wearing compression stockings at the time, which the examiner was unable to remove.  However, the Veteran self-reported that he had no active ulcers of the lower extremities at the time.  Physical examination associated with the November 2012 private medical opinion found the Veteran with an abnormal antalgic gait and full range of motion at the hips, knees, and ankles.  The Veteran's extremities were tender to palpation with areas of healed ulceration.  He was able to stand on his toes and heels.  

At the October 2012 Board hearing, the Veteran testified that, every morning before he gets out of bed, he must put on compression hose on each leg.  He stated that his legs were so tender that if he touched his legs with his fingernails, it would break the skin off and cause sores on his legs.  He was able to stay mobile for approximately one to one and a half hours depending on the activity.

There is no medical evidence, nor lay assertion, that the Veteran's right lower extremity disability results in massive board-like edema, or swelling of such severity that the leg is as hard and stiff as a board, warranting a 100 percent rating.  In fact, records consistently note the Veteran is able to exhibit full or nearly full range of motion of the joints of the lower extremity.  Further, the private medical opinion submitted on the Veteran's behalf notes his disability is properly evaluated at 60 percent.

The Board acknowledges the Veteran's contentions that his service-connected disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

As a final note, the Board acknowledges the Veteran's assertion that a separate evaluation is warranted under Diagnostic Code 7804 (related to skin disabilities) due to the ulceration of his right lower extremity.  (See, e.g., November 2012 private medical opinion).  However, the Board observes that the currently assigned 60 percent evaluation specifically contemplates "persistent ulceration."  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  Therefore, the assignment of a separate evaluation for such ulceration is not warranted and, indeed, is prohibited by regulation.  See 38 C.F.R. § 4.14 (2013) (avoidance of pyramiding).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation greater than 60 percent for venous insufficiency at any point during the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III. Consideration of Extraschedular Evaluation

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Consideration of an extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

The Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, then the assigned schedular evaluation is adequate.  Referral for extraschedular consideration is not required, and the analysis stops.  Id.  All of the Veteran's described symptoms: venous insufficiency with statis ulcers of the bilateral lower extremities, edema, constant 5/10 pain in both legs and occasional pain of 8/10 which interfered with his ability to walk more than 100 yards, standing, dressing, bathing, chores, and sedentary work, are encompassed within the rating criteria for a 60 percent evaluation under DC 7120.

There is no evidence which requires referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating for ulcer disability during this period.  Thun, 22 Vet. App. at 115.

IV. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are venous insufficiency of the right lower extremity, evaluated as 60 percent disabling and, as determined above, IVC thrombosis and venous insufficiency of the left lower extremity.  The Board notes that, even though the Veteran is now service-connected for more than one disability, as he has one disability evaluated as 60 percent disabling by itself, the fact that the left lower extremity has not yet been assigned an evaluation does not prevent the Board from deciding TDIU.  See VA Fast Letter 13-13 (interpreting the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling).  Therefore, the Veteran is eligible to receive TDIU benefits on a schedular basis.  Id.

The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Significantly, a May 2011 VA examination report reflects that the Veteran suffers from venous insufficiency with statis ulcers of the bilateral lower extremities.  The Veteran reported constant 5/10 pain in both legs with occasional pain of 8/10 which interfered with his ability to walk more than 100 yards, standing, dressing, bathing, chores, and sedentary work.  The VA examiner opined that it was at least as likely as not these disabilities render him unable to seek or hold both sedentary and physical employment.  The November 2012 opinion of Dr. Moore echoes this finding, noting the Veteran's bilateral lower extremity disabilities are "quite severe" and the Veteran's case was one of the more extreme he has encountered in the past year.  

Based on the May 2011 VA examination report and November 2012 private medical opinion, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities prevent gainful employment in both a sedentary and physical occupational arena.  As such, the Board concludes that an award of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for IVC thrombosis and venous insufficiency of the left lower extremity is granted.

An initial evaluation in excess of 60 percent for venous insufficiency of the right lower extremity is denied.

Entitlement to TDIU is granted.




____________________________________________
S. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


